Citation Nr: 0916694	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for varicose veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1982 to June 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that her varicose veins are a result of 
prolonged standing during service.  Specifically, she has 
reported that she did not have any varicose veins prior to 
service and first noticed them in 1984 while pregnant during 
service.  She has also reported that she sought private 
treatment for her varicose veins directly following 
separation from service, and has since sought private and VA 
treatment for this condition, when it was suggested that she 
wear support stockings and/or undergo surgery to have them 
removed.  

To date, the Veteran has not been provided with a VA medical 
examination assessing whether her varicose veins were 
incurred during, or caused by, active duty.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged 
to provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is competent 
evidence of that the Veteran had varicose veins during 
service and that she has varicose veins now.  See Barr v. 
Nicholson, 21 Vet App 303, 308 (2007) (stating that the 
presence of varicose veins is not a determination "medical 
in nature" and is capable of lay observation, for the 
purpose of establishing service connection); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) 
(stating that a layperson can be competent to establish the 
diagnosis of a condition when (1) identifying a simple 
medical condition, such as a broken leg, (2) reporting a 
contemporaneous medical diagnosis, or (3) describing symptoms 
that support a later diagnosis by a medical professional).  
Therefore, the Board finds that a medical opinion regarding 
the etiology of the Veteran's varicose veins is necessary to 
make a determination.  

Additionally, to date, no treatment records from the Orlando, 
Florida, VA treatment facility have been associated with the 
claims file.  A complete copy of the Veteran's VA treatment 
records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records related to 
her varicose veins from the Orlando, 
Florida, VA treatment facility, dated 
since July 1985.

2.  Thereafter, schedule the Veteran 
for an appropriate VA examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any varicose 
veins found to be present.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current varicose 
veins had their onset during active 
service or are related to any in-
service disease or injury.  In doing 
so, the examiner should acknowledge and 
comment on the Veteran's report of 
continuity of symptomatology since 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


